  Case: 1:17-cv-00685-TSB Doc #: 101 Filed: 11/10/20 Page: 1 of 5 PAGEID #: 1039




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 JESSICA SCULLY,                              :      Case No. 1:17-cv-685
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 HAMILTON COUNTY                              :
 DEVELOPMENTAL DISABILITIES                   :
 SERVICES, et al.,                            :
                                              :
        Defendants.                           :

                                  ORDER
                     MEMORIALIZING TELECONFERENCE AND
                      PROVIDING ADDITIONAL DIRECTION

       This civil action came before the Court for a status conference by telephone on

November 9, 2020 at 12:00 noon. Plaintiff Jessica Scully appeared pro se (i.e., without

counsel). Attorney Keona Padgett appeared on behalf of Defendant M.C. Mobility

Systems. Attorney Ian Smith appeared on behalf of Defendants Hamilton County

Developmental Disabilities Services (“HCDDS”), Jerry Clark, Alice Pavey, and Allison

Leedy. Jennifer Meadows, a Director for HCDDS, also called into the teleconference.

       Below, the Court memorializes the key matters discussed at the teleconference and

provides the parties with additional direction. Additionally, the Court requires the parties

to provide it with a status update on certain issues. As explained at the teleconference,

Plaintiff, Ms. Padgett, and Mr. Smith shall each provide the Court with an email status

update on November 13, 2020. Plaintiff, Ms. Padgett, and Mr. Smith shall send their
    Case: 1:17-cv-00685-TSB Doc #: 101 Filed: 11/10/20 Page: 2 of 5 PAGEID #: 1040




email status updates to black_chambers@ohsd.uscourts.gov. Additionally, Plaintiff, Ms.

Padgett, and Mr. Smith shall each copy each other on their email status updates.1

          A. Plaintiff’s lift

          First, Plaintiff’s lift was discussed. Plaintiff has indicated that her lift needs to be

fixed.

          Prior to the teleconference, HCDDS informed the Court that it would not be able

to fix Plaintiff’s lift until after Plaintiff provided HCDDS with a “My Plan revision”

form. HCDDS explained that, under the “Medicaid Waiver Rule,” all equipment/services

it provides need to be approved by the recipient. Additionally, HCDDS explained that its

standard method for obtaining approval is to have the recipient sign a My Plan revision

form. HCDDS represented that it had not been able to procure a My Plan revision form

from Plaintiff.

          At the teleconference, HCDDS indicated that Plaintiff had recently provided

HCDDS with a My Plan revision form. And, as a result, HCDDS indicated that it had

sent Plaintiff a remote for the lift.2 In their November 13, 2020 email status updates,

Plaintiff, Ms. Padgett, and Mr. Smith SHALL inform the Court: (1) whether HCDDS’s

provision of the remote to Plaintiff will fully resolve Plaintiff’s concerns regarding the

lift; and, if not (2) what additional repairs remain outstanding; and (3) what additional

documents/cooperation HCDDS needs to fully fix the lift.


1
  So, e.g., Plaintiff shall copy both Ms. Padgett (at kpadgett@reminger.com) and Mr. Smith (at
irsmith@mimlaw.com) on her email status update to the Court.
2
    HCDDS further represented that the remote would likely arrive at Plaintiff’s house this week.

                                                  2
  Case: 1:17-cv-00685-TSB Doc #: 101 Filed: 11/10/20 Page: 3 of 5 PAGEID #: 1041




       B. Plaintiff’s wheelchair seat

       Second, Plaintiff’s wheelchair seat was discussed. Plaintiff has indicated that her

wheelchair seat needs to be fixed.

       At the teleconference, HCDDS informed the Court that Plaintiff will need to

coordinate directly with National Seating (a vendor) to fix the wheelchair seat. HCDDS

further indicated that National Seating’s Cincinnati contact—Nick Hayden—had already

reached out to Plaintiff. In response, Plaintiff agreed that she would coordinate with Mr.

Hayden to repair her wheelchair seat.

       In accordance with the foregoing, the Court DIRECTS Plaintiff to reach out to

Mr. Hayden about her wheelchair seat this week. Additionally, the Court DIRECTS

Plaintiff to confirm that she has done so in her November 13, 2020 email status update to

the Court.

       C. Plaintiff’s wheelchair ramps

       Third, Plaintiff’s wheelchair ramps were discussed. Plaintiff has indicated that she

needs two new wheelchair ramps—one for her front door, one for her back door.

       At the teleconference, Plaintiff agreed that HCDDS can use American Ramp as

the vendor for the wheelchair ramps. In response, HCDDS agreed to: (1) reach out to

American Ramp for a price quote; and (2) send Plaintiff a My Plan revision form once it

received a response.

       In accordance with the foregoing, the Court DIRECTS HCDDS to contact

American Ramp this week for a price quote on Plaintiff’s wheelchair ramps.

Additionally, the Court DIRECTS HCDDS to send Plaintiff a My Plan revision form


                                             3
  Case: 1:17-cv-00685-TSB Doc #: 101 Filed: 11/10/20 Page: 4 of 5 PAGEID #: 1042




promptly after it receives an appropriate response. Plaintiff SHALL promptly sign and

return any My Plan revision form she receives from HCDDS regarding the wheelchair

ramps. The Court DIRECTS Mr. Smith to confirm that HCDDS has reached out to

American Ramp for a price quote in his November 13, 2020 email status update.

       D. Plaintiff’s generator

       Fourth, Plaintiff’s generator was discussed. Plaintiff has asked that a generator be

installed at her home to keep her bed inflated in the event of power outages.

       At the teleconference, HCDDS informed the Court that only one vendor is able to

help Plaintiff install a generator—a vendor called Casualty Restoration.

       The Court DIRECTS Plaintiff to inform the Court, in her November 13, 2020

email status update, whether she will agree that HCDDS can use Casualty Restoration to

help Plaintiff install a generator. If Plaintiff does not agree that HCDDS can use Casualty

Restoration to help Plaintiff install a generator, Plaintiff must explain why—in detail.

       E. Medical forms

       Finally, Plaintiff’s medical authorization forms were discussed. Ms. Padgett

mailed the medical authorization forms to Plaintiff on October 29, 2020. Plaintiff has

confirmed receipt of the medical authorization forms.

       The medical authorization forms are addressed to Medicare, Medicaid, Allstate,

Medical Mutual, and the Rawlings Company. The medical authorization forms seek the

release of certain information regarding Plaintiff’s medical liens. At the teleconference,

Plaintiff agreed to sign and mail the medical authorization forms to Ms. Padgett by the

end of the day November 10, 2020.


                                             4
  Case: 1:17-cv-00685-TSB Doc #: 101 Filed: 11/10/20 Page: 5 of 5 PAGEID #: 1043




       In accordance with the foregoing, the Court DIRECTS Plaintiff to sign and mail

the medical authorization forms to Ms. Padgett on or before November 10, 2020.

Additionally, the Court DIRECTS Ms. Pagett to promptly send the medical authorization

forms to the appropriate recipients once they are received. Plaintiff SHALL confirm that

she has sent the medical authorization forms to Ms. Padgett in her November 13, 2020

email status update. And Ms. Padgett SHALL confirm whether she has received the

medical authorization forms from Plaintiff in her November 13, 2020 email status update.

       F. Conclusion

       With the foregoing in mind, this case is set for another status conference by

telephone on November 16, 2020 at 11:30 a.m. ALL TELECONFERENCE

PARTICIPANTS SHALL CALL: 1-888-684-8852; Access Code: 8411435; Security

Code: 123456, and wait for the Court to join the conference.

       As a final note, the Court ADVISES Plaintiff that she is expected to fully and

fairly participate in this case. If Plaintiff fails to provide the Court with a fully

responsive email status update on November 13, 2020, the Court may impose

sanctions including but not limited to the dismissal of this case.

       The Clerk shall serve a copy of this Order on Plaintiff via certified mail.

       IT IS SO ORDERED.

Date: 11/10/2020
                                                             Timothy S. Black
                                                             United States District Judge




                                             5
